DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4, 8 and 17 are objected to because of the following informalities: at line 3 of claim 1, “the body” should apparently read --a body--; at line 11 of claim 1, “the DCP;” should apparently read --the DCP; and--; at line 3 of claim 4, “the body” should apparently read –a body--; at line 4 of claim 4, “a two or more” should apparently read --two or more--; at line 2 of claim 8, “the body” should apparently read --the body,--; at line 3 of claim 17, “the body” should apparently read --a body--; and at line 8 of claim 17, “the DCP;” should apparently read --the DCP; and--;.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 5 recites the limitation "the proximity of a MS coil arrangement".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 1, it is unclear if “a MS coil arrangement” is the same as or different than “a MS coil arrangement” recited at line 5.
Claim 1 at line 10 recites the limitation "the DCP proximity values".  There is insufficient antecedent basis for this limitation in the claim.
At line 11 of claim 1, it is unclear if “a MS coil arrangement” is the same as or different than “a MS coil arrangement” recited at line 5.
At line 2 of claim 2, it is unclear if “a MS coil arrangement” is the same as or different than “a MS coil arrangement” recited at line 5 of claim 1.
Claim 2 at line 3 recites the limitation "the current MS coil arrangement position".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 4 recites the limitation "the proximity of a MS coil arrangement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 2 recites the limitation "the periphery".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 1 recites the limitation "the arm".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the at least one arm--.
At line 2 of claim 9, it is unclear if “a wearer’s body” is the same as or different than “the body of a wearer” recited at line 3 of claim 4.
At line 1 of claim 10, it is unclear which “the sensor carrying portion” is referenced as claim 9, from which it depends, recites “one or more sensor carrying portions”.  
Claim 11 at line 2 recites the limitation "the one or more arms".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 1 recites the limitation "the plurality of proximity sensors".  There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is --the two or more proximity sensors--.
At line 2 of claim 13, it is unclear if “a wearer’s body” is the same as or different than “the body of a wearer” recited at line 3 of claim 4.
At line 1 of claim 14, it is unclear if “multiple markers” is the same as or different than “one or more markers” recited at line 1 of claim 13.
At line 1 of claim 15, it is unclear if “a marker” is the same as or different than “one or more markers” recited at line 1 of claim 13 or “multiple markers” recited at line 1 of claim 14.
Claim 15 recites the limitations "the or each", “the arms” and “the wearable device”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 at line 5 recites the limitation "the proximity of a MS coil arrangement".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 17, it is unclear if “a MS coil arrangement” is the same as or different than “a MS coil arrangement” recited at line 5.
At line 10 of claim 17, it is unclear if “a MS coil arrangement” is the same as or different than “a MS coil arrangement” recited at line 5.
Claim 17 at line 10 recites the limitation "the DCP proximity values".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. Pub. No. 2012/0157752).  Regarding claim 1, Nishikawa et al. (hereinafter Nishikawa) discloses a system for enabling positioning of a Magnetic Stimulation (MS) coil arrangement relative to a wearer’s body to a Desired Coil Position (DCP) comprising: a wearable apparatus (Fig. 33) comprising a support structure 50 for positioning onto the body of a wearer ([0267], [0270] and [0271]), the support structure carrying a plurality of proximity sensors 51 for measuring the proximity of a MS coil by indicating a MS coil arrangement is in the DCP (Fig. 34 and [0279]-[0282]); and an output arrangement for providing an indication to an operator when the MS coil arrangement is in the DCP ([0283]-[0285]).  Regarding claim 2, the output arrangement comprises a graphical display (display device) and presents on the graphical display a graphical representation of a MS coil arrangement in the DCP and a graphical representation of the current MS coil arrangement position ([0284]-[0286]).
Regarding claim 4, Nishikawa discloses a wearable apparatus (Fig. 33) for use in positioning of a Magnetic Stimulation (MS) coil arrangement relative to a wearer’s body, the wearable apparatus comprising a support structure 50 for positioning onto the body of the wearer ([0267], [0270] and [0271]), the support structure carrying two or more proximity sensors 51 for measuring the proximity of a MS coil arrangement [0273].  Regarding claim 5, the support structure 50 is arranged to support the two or more proximity sensors 51 at a periphery of a measurement zone (Fig. 33), and the two or more sensors are supported such that they are inwardly directed into the measurement zone (Fig. 33).  Regarding claim 6, the support structure 50 comprises a first seating portion for seating onto a wearer’s nose, and further comprises at least one arm extending to a distal end having a second seating portion for seating onto a wearer’s ear ([0270] and [0271] teach that fixation member 50 serves as a fixing means of the 50 is arranged such that when positioned on the body the two or more proximity sensors are spaced apart from the body (Fig. 33; and sensors positioned on a pair of eyeglasses [0271] would be spaced apart from the body).  Regarding claim 9, the support structure 50 comprises one or more sensor carrying portions (where sensors 51 are placed) arranged to extend away from a wearer’s body (facing up away from head) such that the proximity sensors are spaced apart from a wearer’s head (Fig. 33).  Regarding claim 10, the one or more sensor carrying portions extend away from the arm (facing up away from head).  Regarding claim 11, the proximity sensors (elements 13 in Fig. 1 and element 51 in Fig. 33) are spaced apart from the one or more arms (Fig. 33 and Fig. 1).  Regarding claim 12, the proximity sensors are provided as one or more sensor arrays as a group (“array”) exists on each side of the head of the patient as in Fig. 33.  Regarding claims 13 and 14, the apparatus further comprises multiple markers 53 that provide reference points for a wearer’s body ([0269] and Fig. 33).  Regarding claim 15, a marker 51 is provided on each of the arms of the apparatus as shown in Fig. 33.  (Claim 4, from which it depends, requires two sensors, which are the other two “markers” or “sensors” shown in Fig. 33).  
Regarding claim 17, Nishikawa discloses a method of positioning a Magnetic Stimulation (MS) coil arrangement relative to a wearer’s body to a Desired Coil Position (DCP) comprising: positioning a wearable apparatus (Fig. 33) comprising a support 50 for positioning onto the body of a wearer ([0267], [0270] and [0271]), the support structure carrying a plurality of proximity sensors 51 for measuring the proximity of a MS coil arrangement relative thereto to provide measured proximity values [0273]; comparing the measured proximity values to each of reference values representing the proximity of a MS coil arrangement to the sensors in the DCP (Fig. 34 and [0279]-[0282]); and outputting an indication to an operator when the measured proximity values match the DCP proximity values thereby indicating the MS coil arrangement is in the DCP ([0283]-[0285]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Pub. No. 2012/0157752) in view of Ruohonen et al. (U.S. Pub. No. 2003/0073899).  Regarding claim 3, Nishikawa discloses the invention as claimed, see .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Pub. No. 2012/0157752).  Regarding claim 7, Nishikawa discloses the invention as claimed, see rejection supra; however Nishikawa does not disclose explicitly that the at least one arm is adjustable in length.  Since the arm of Nishikawa is an arm of a pair of eyeglasses, and it is recognized in the relevant art that fixation devices of the head such as eyeglasses, goggles, headphones and headbands (as taught by Nishikawa at [0271] should be adjustable in order to fit different individuals, it is held that adjustability, where needed, is not a patentable advance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. Pub. No. 2012/0157752) in view of Yasumuro et al. (U.S. Pub. No. 2017/0128737).  Regarding claim 16, Nishikawa discloses the invention as claimed, see rejection supra; however Nishikawa does not disclose wherein the proximity sensors comprise time of flight sensors.  Yasumuro et al. (hereinafter Yasumuro) discloses a system for adjusting/positioning a treatment coil with respect to a patient’s head [0005], wherein a time-of-flight (TOF) camera provides three-dimensional shape information about an object surface [0053], such as the head of the patient [0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a TOF camera (“proximity sensor”) as taught by Yasumuro, into a system for proper placement of a magnetic stimulation coil as suggested by Nishikawa, as Nishikawa discloses the necessity of a graphical display of the environment of the patient’s wearable apparatus and Yasumuro teaches that a TOF camera/sensor provides three-dimensional shape information about an object in real time and a distance to all objects in a visual field [0053].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791